DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/30/2022 has been entered.

Response to Amendment
Applicant has amended claims 1, 6, and 8. Claims 1-8 are pending.
The amendments to the claims have necessitated new claim objections. See claim objections below for details. 
The amendments to the claims have necessitated new rejections under 112(a). See 112(a) rejections below for details.
The amendments to the claims have necessitated new rejections under 103 over the prior art previously relied upon. See 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/30/2022, with respect to the prior art rejections over Quanci have been fully considered but they are not persuasive.  
Applicant has argued that independent claims 1, 6, and 8 have been amended to “more clearly set out allowable subject matter that is disclosed in the instance RCE application.” Examiner respectfully disagrees.
The claims as amended are obvious over Quanci et al. (US 2016/0186065) as described in the 103 rejections set forth below. See 103 rejections below for details.

Applicant has argued that “the subject matter as claimed by Applicant explicitly contains limitations and elements neither taught nor suggested by the prior art. Examiner finds this argument unpersuasive.
The claims as amended are obvious over Quanci et al. (US 2016/0186065) as described in the 103 rejections set forth below. See 103 rejections below for details.

Applicant has argued that Quanci fails to disclose that it pertains to commercial grade coke. Examiner finds this argument unpersuasive.
First, “commercial grade coke” does not appear to be an art recognized term, nor is said term clearly defined anywhere in Applicant’s disclosure as originally filed. In fact, the term “commercial grade coke” does not appear anywhere in Applicant’s specification as originally filed. Therefore, the scope of “commercial grade coke” cannot be reasonably ascertained. As a result, one cannot reasonably assert that that Quanci fails to disclose that it pertains to commercial grade coke, or at the very least, such an assertion is essentially meaningless.
Second, Applicant’s arguments seemingly contradict the allegation that Quanci fails to disclose that it pertains to commercial grade coke. In particular, the sentence immediately following said allegation contains a clause which reads “see Para[0091] of Quanci where commercial coke processing is performed with only 1% of a multi-modal breeze combination and only at a lower temperature,” (emphasis added).  
Notwithstanding the above, the production of “commercial grade coke” is not recited in Applicant’s claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the notion that Quanci fails to disclose the production of commercial grade coke is irrelevant to the prior art rejections over Quanci.

Applicant has argued that Quanci fails to disclose processing coke at a high temperature and pressure. Applicant further argues that in Quanci, “commercial coke processing is performed with only 1% of a multi-modal breeze combination and only at a lower temperature,” (emphasis added). Examiner finds this argument unpersuasive.
First, the terms “high temperature” and “high pressure” (i.e. “high temperature and pressure”) are relative terms. Said terms are not clearly defined anywhere in Applicant’s disclosure as originally filed. None of the terms “high temperature”, “high pressure”, or “high temperature and pressure” appear in Applicant’s specification as originally filed. In fact, neither “temperature” nor “pressure” appear in Applicant’s specification as originally filed, nor was Examiner able to find any exemplary temperature or pressure ranges in Applicant’s disclosure. Therefore, the assertion that Quanci fails to disclose processing coke at a high temperature and pressure is essentially meaningless, as is the assertion that in Quanci, coke processing is preformed “only at a lower temperature”. 
Notwithstanding the above, the processing of coke at “high temperature and pressure” is not recited in Applicant’s claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the notion that Quanci fails to disclose the processing of coke at high temperature and pressure is irrelevant to the prior art rejections over Quanci.

Applicant has argued that Quanci fails to address customizing multi-modal blends after analyzing a blend and that “the customizing to determine if a more efficient pyrolyzing blend for commercial purposes can be produced as set out in at least Applicant's independent claims 1, 6, and 8.” Examiner finds this argument unpersuasive.
The amended claims recite the newly added step of “determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output.” Examiner notes that this step is not analogous to a step of “customizing to determine if a more efficient pyrolyzing blend for commercial purposes can be produced.” In other words, although the claims as amended recite a step of “determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output,” they do not recite a step of “customizing to determine if a more efficient pyrolyzing blend for commercial purposes can be produced,” as alleged in Applicant’s remarks. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the notion that Quanci fails to disclose the processing of coke at high temperature and pressure is irrelevant to the prior art rejections over Quanci.
Notwithstanding the above, the newly added step of “determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output,” is obvious over Quanci et al. (US 2016/0186065) as described in the 103 rejections set forth below. See 103 rejections below for details.

The following are new objections necessitated by amendment. 
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
With regard to claim 1: In line 11, “the single feedstock of carbonaceous material” should be replace with --the single feedstock of carbonaceous materials--.
With regard to claim 1: In line 13, “said customized single feedstock of carbonaceous material” should be replace with --said customized single feedstock of carbonaceous materials--.  
With regard to claim 8: In line 11, “the single feedstock of carbonaceous material” should be replace with --the single feedstock of carbonaceous materials--.
Appropriate correction is required.

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the newly added limitation “determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output,” in lines 11-12.
Applicant’s disclosure as originally filed recites “analyzing said single feedstock of carbonaceous materials to determine its coking feasibility; after said analyzing, customizing said single feedstock into a predetermined material composition,” e.g. in original claim 1.
However, Applicant’s disclosure as originally filed does not contain support for “determining if further customizing of the single feedstock of carbonaceous material is needed [after the steps of analyzing and customizing] to produce a predetermined pyrolyzation output.”
Examiner notes that Applicant’s specification as originally filed recites “If it is determined that the mixer ingredients are not ready for pyrolyzation, as indicated at process block 306, the mixer ingredients are returned to process block 302 for further forming,” paragraph [0036]). However, this disclosure is understood to correspond to the previously claimed steps of “analyzing said single feedstock of carbonaceous materials to determine its coking feasibility,” and “after said analyzing, customizing said single feedstock into a predetermined material composition,” e.g. as recited in original claim 1.
In view of the forgoing, the newly added limitation of claim 1, i.e. the newly added step of “determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output,” is unsupported by Applicant’s original disclosure and must be removed from the claims.
Claims 2-5 are dependents of claim 1, and therefore contain the same unsupported subject matter.
Claim 6 recites the newly added limitation “determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output,” in lines 7-8.
Applicant’s disclosure as originally filed recites “analyzing said single feedstock of carbonaceous materials to determine its coking feasibility; after said analyzing, customizing said single feedstock into a predetermined material composition,” e.g. in original claim 1.
However, Applicant’s disclosure as originally filed does not contain support for “determining if further customizing of the single feedstock of carbonaceous material is needed [after the steps of analyzing and customizing] to produce a predetermined pyrolyzation output.”
Examiner notes that Applicant’s specification as originally filed recites “If it is determined that the mixer ingredients are not ready for pyrolyzation, as indicated at process block 306, the mixer ingredients are returned to process block 302 for further forming,” paragraph [0036]). However, this disclosure is understood to correspond to the previously claimed steps of “analyzing said single feedstock of carbonaceous materials to determine its coking feasibility,” and “after said analyzing, customizing said single feedstock into a predetermined material composition,” e.g. as recited in original claim 1.
In view of the forgoing, the newly added limitation of claim 1, i.e. the newly added step of “determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output,” is unsupported by Applicant’s original disclosure and must be removed from the claims.
Claims 7 is a dependent of claim 6, and therefore contains the same unsupported subject matter.
Claim 8 recites the newly added limitation “determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output,” in lines 11-12.
Applicant’s disclosure as originally filed recites “analyzing said single feedstock of carbonaceous materials to determine its coking feasibility; after said analyzing, customizing said single feedstock into a predetermined material composition,” e.g. in original claim 1.
However, Applicant’s disclosure as originally filed does not contain support for “determining if further customizing of the single feedstock of carbonaceous material is needed [after the steps of analyzing and customizing] to produce a predetermined pyrolyzation output.”
Examiner notes that Applicant’s specification as originally filed recites “If it is determined that the mixer ingredients are not ready for pyrolyzation, as indicated at process block 306, the mixer ingredients are returned to process block 302 for further forming,” paragraph [0036]). However, this disclosure is understood to correspond to the previously claimed steps of “analyzing said single feedstock of carbonaceous materials to determine its coking feasibility,” and “after said analyzing, customizing said single feedstock into a predetermined material composition,” e.g. as recited in original claim 1.
In view of the forgoing, the newly added limitation of claim 1, i.e. the newly added step of “determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output,” is unsupported by Applicant’s original disclosure and must be removed from the claims.

The following are new rejections necessitated by amendment and made over the prior art previously relied upon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as obvious over Quanci et al. (US 2016/0186065), hereafter referred to as Quanci.
With regard to claim 1: Quanci teaches a method for producing coke (abstract, paragraph [0049]), the method comprising:
	Introducing a first source of carbonaceous material (first particulate material, e.g. coal) as a first feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Introducing a second source of carbonaceous material (second particulate material, e.g. coke, breeze) as a second feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Mixing at least the first and second sources of carbonaceous material into a single feedstock of carbonaceous materials (multi-modal blend/bed) (paragraphs [0051]-[0053]).
Quanci does not explicitly teach that the mixing is carried out in a mixer, i.e. a mixer into which the first and second sources of carbonaceous material are introduced. However, as discussed above, the first and second sources in Quanci are mixed to from a single feedstock of carbonaceous materials (paragraphs [0051]-[0053]). Thus, it is understood that the first and second materials are necessarily introduced into a mixer in which they are mixed.
In the unlikely alternative, the fact that Quanci teaches mixing the first and second sources of carbonaceous materials would strongly suggest to one of ordinary skill in the art that the first and second sources should be introduced into a mixer for the purposes of actually achieving the mixing thereof.
In the unlikely event that the first and second sources were not already introduced into a mixer in Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by introducing the first and second sources of carbonaceous material into a mixer and mixing said sources in said mixer, in order to obtain a method wherein the mixing desired by Quanci is actually achievable.
Quanci teaches that the composition of the single feedstock of carbonaceous materials (multi-modal blend/bed) has a significant impact on the quality of coke which will be produced therefrom (Figures 17, 18, 20, and 21, paragraphs [0083]-[0097]). For example, Quanci teaches that higher density coke oven charges result in higher CSR (Coke Strength after Reaction) (Paragraph [0083]), and that coking charges having higher levels of breeze (which is understood to be fine coke particles, and which is used as the second feedstock source in many embodiments of Quanci) results in coke having a lower CSR (Paragraphs [0084] and [0085]), but that using finely milled breeze as the second source of carbonaceous material to form a single feedstock of carbonaceous materials (a multi-modal blend/bed) can increase the density of the single feedstock (multi-modal blend/bed) thus offsetting the reduction in CSR caused by the addition of said breeze (Figures 17 and 18, paragraph [0085] and [0087]). Quanci further teaches that the content of breeze (which is used as the second feedstock source in many embodiments of Quanci) has an effect on the stability of coke formed from the single feedstock of carbonaceous materials (multi-modal blend/bed), wherein the addition of breeze in a certain amount can have a positive effect on stability (Figures 20 and 21, paragraphs [0090]-[0091]). Quanci teaches that in embodiments of thereof “a bed of coke derived from a multi-modal bed of coking material exhibited a CSR level that exceeded a CSR level that is not less than a CSR level of a bed of coke formed by processing a non-multi-modal bed of material,” (paragraph [0093]). The forgoing disclosures by Quanci indicate that the method thereof implicitly comprises steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [i.e. by analyzing its density and breeze content, the breeze content being the content of the second source of carbonaceous material]; after said analyzing, customizing said single feedstock into a predetermined material composition [i.e. by adjusting the breeze content and density of the feedstock such that the feedstock has density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze]; and pyrolyzing said customized single feedstock of carbonaceous material in a pyrolyzer (i.e. a coke oven) to produce coke material.
In the alternative, the forgoing disclosures by Quanci would at least suggest such method steps to one of ordinary skill in the art as being means of achieving a coke wherein the CSR is not reduced by the introduction of breeze into the feedstock.
If it were not already the case, in base Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by including therein steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [e.g. by analyzing its density and breeze content, the breeze content being the content of the second source of carbonaceous material]; after said analyzing, customizing said single feedstock into a predetermined material composition [e.g. by adjusting the breeze content and density of the feedstock such that the feedstock has density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material]; and pyrolyzing said customized single feedstock in a pyrolyzer (i.e. a coke oven) to produce coke material, in order to obtain a method of yielding a coke from the single feedstock (multi-modal blend/bed), wherein said coke has a CSR that is not reduced by the introduction of breeze into the feedstock, as is desired by Quanci.	The pyrolysing step necessarily involves the production of coke by-products, e.g. tar and gasses, as evidenced by paragraphs [0008]-[0009] of Quanci.
Quanci is silent to a step of determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output.
However, such a step amounts merely to a step of double checking the composition yielded by the customizing step to ensure that it matches the desired predetermined composition, i.e. the desired density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material. From the discussion above, it is understood that said predetermined composition (i.e. the desired density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material) correspond to a desired predetermined pyrolyzation output, i.e. a coke having a CSR that is not reduced by the introduction of breeze into the feedstock.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by adding a step of double checking the composition yielded by the customizing step to ensure that it matches the desired predetermined composition, i.e. a step of determining if further customizing of the single feedstock of carbonaceous material is needed to produce the predetermined composition that corresponds to a predetermined desired pyrolyzation output (a coke having a CSR that is not reduced by the introduction of breeze into the feedstock), in order to ensure that said desired pyrolyzation output will actually be achieved prior to pyrolyzing the single feedstock of carbonaceous material.
With regard to claim 2: The first source of carbonaceous material (first particulate material) may be coal fines (paragraphs [0052], [0068]-[0071], [0084]-[0091]).
With regard to claim 3: The second source of carbonaceous material (second particulate material) may be coke waste fines, i.e. milled breeze (paragraphs [0052], [0068]-[0071], [0084]-[0091]).
With regard to claim 4: As discussed in the rejection of claim 1 above, the pyrolysing step involves pyrolysing the customized single feedstock of carbonaceous material to produce a coke (paragraph [0093], see rejection of claim 1 above for further details). Quanci teaches that said customized single feedstock of carbonaceous material is a coking coal (paragraphs [0064]). Quanci uses the term “coking coal” synonymously with “metallurgical coal” (paragraph [0006]). Coke formed from metallurgical coal (coking coal) is called metallurgical coke, aka met coke. Thus, the coke formed from pyrolyzing the customized single feedstock of carbonaceous material in Quanci is understood to be a met coke, i.e. a metallurgical coke, i.e. a coke formed from coal.
With regard to claim 5: The predetermined material composition in Quanci, is a particular composition which corresponds to a particular strength (i.e. a particular coke strength [CSR]) (paragraph [0093], see rejection of claim 1 above for further details), necessarily further corresponds to a particular reactivity (coke reactivity CRI), a particular heating value (i.e. a particular heating value of coke which will result from the composition), and particular byproduct generation (i.e. generation of tar and gasses), and necessarily comprises particles of a particular shape and size (paragraphs [0052], [0068]-[0071], [0084]-[0091], and [0093])).
With regard to claim 6: Quanci teaches a method for producing coke (abstract, paragraph [0049]), the method comprising:
	Introducing a first source of carbonaceous material (first particulate material, e.g. coal) as a first feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Introducing a second source of carbonaceous material (second particulate material, e.g. coke, breeze) as a second feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Mixing at least the first and second sources of carbonaceous material into a single feedstock of carbonaceous materials (multi-modal blend/bed) (paragraphs [0051]-[0053]).
Quanci teaches that the composition of the single feedstock of carbonaceous materials (multi-modal blend/bed) has a significant impact on the quality of coke which will be produced therefrom (Figures 17, 18, 20, and 21, paragraphs [0083]-[0097]). For example, Quanci teaches that higher density coke oven charges result in higher CSR (Coke Strength after Reaction) (Paragraph [0083]), and that coking charges having higher levels of breeze (which is understood to be fine coke particles, and which is used as the second feedstock source in many embodiments of Quanci) results in coke having a lower CSR (Paragraphs [0084] and [0085]), but that using finely milled breeze as the second source of carbonaceous material to form a single feedstock of carbonaceous materials (a multi-modal blend/bed) can increase the density of the single feedstock (multi-modal blend/bed) thus offsetting the reduction in CSR caused by the addition of said breeze (Figures 17 and 18, paragraph [0085] and [0087]). Quanci further teaches that the content of breeze (which is used as the second feedstock source in many embodiments of Quanci) has an effect on the stability of coke formed from the single feedstock of carbonaceous materials (multi-modal blend/bed), wherein the addition of breeze in a certain amount can have a positive effect on stability (Figures 20 and 21, paragraphs [0090]-[0091]). Quanci teaches that in embodiments of thereof “a bed of coke derived from a multi-modal bed of coking material exhibited a CSR level that exceeded a CSR level that is not less than a CSR level of a bed of coke formed by processing a non-multi-modal bed of material,” (paragraph [0093]). The forgoing disclosures by Quanci indicate that the method thereof implicitly comprises steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [i.e. by analyzing its density and breeze content, the breeze content being the content of the second source of carbonaceous material]; after said analyzing, customizing said single feedstock into a predetermined material composition [i.e. by adjusting the breeze content and density of the feedstock such that the feedstock has density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze]; and pyrolyzing said customized single feedstock in a pyrolyzer (i.e. a coke oven) to produce coke material.
In the alternative, the forgoing disclosures by Quanci would at least suggest such method steps to one of ordinary skill in the art as being means of achieving a coke wherein the CSR is not reduced by the introduction of breeze into the feedstock.
If it were not already the case, in base Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by including therein steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [e.g. by analyzing its density and breeze content, the breeze content being the content of the second source of carbonaceous material]; after said analyzing, customizing said single feedstock into a predetermined material composition [e.g. by adjusting the breeze content and density of the feedstock such that the feedstock has density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material]; and pyrolyzing said customized single feedstock in a pyrolyzer (i.e. a coke oven) to produce coke material, in order to obtain a method of yielding a coke from the single feedstock (multi-modal blend/bed), wherein said coke has a CSR that is not reduced by the introduction of breeze into the feedstock, as is desired by Quanci.	The pyrolysing step necessarily involves the production of coke by-products, e.g. tar and gasses, as evidenced by paragraphs [0008]-[0009] of Quanci. 
Quanci is silent to a step of determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output.
However, such a step amounts merely to a step of double checking the composition yielded by the customizing step to ensure that it matches the desired predetermined composition, i.e. the desired density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material. From the discussion above, it is understood that said predetermined composition (i.e. the desired density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material) correspond to a desired predetermined pyrolyzation output, i.e. a coke having a CSR that is not reduced by the introduction of breeze into the feedstock.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by adding a step of double checking the composition yielded by the customizing step to ensure that it matches the desired predetermined composition, i.e. a step of determining if further customizing of the single feedstock of carbonaceous material is needed to produce the predetermined composition that corresponds to a predetermined desired pyrolyzation output (a coke having a CSR that is not reduced by the introduction of breeze into the feedstock), in order to ensure that said desired pyrolyzation output will actually be achieved prior to pyrolyzing the single feedstock of carbonaceous material.
With regard to claim 7: The predetermined material composition in Quanci, is a particular composition which corresponds to a particular strength (i.e. a particular coke strength [CSR]) (paragraph [0093], see rejection of claim 1 above for further details), necessarily further corresponds to a particular reactivity (coke reactivity CRI), a particular heating value (i.e. a particular heating value of coke which will result from the composition), and particular byproduct generation (i.e. generation of tar and gasses), and necessarily comprises particles of a particular shape and size (paragraphs [0052], [0068]-[0071], [0084]-[0091], and [0093])).
With regard to claim 8: Quanci teaches a method for producing coke (abstract, paragraph [0049]), the method comprising:
	Introducing a first source of carbonaceous material (first particulate material, e.g. coal) as a first feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Introducing a second source of carbonaceous material (second particulate material, e.g. coke, breeze) as a second feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Mixing at least the first and second sources of carbonaceous material into a single feedstock of carbonaceous materials (multi-modal blend/bed) (paragraphs [0051]-[0053]).
Quanci does not explicitly teach that the mixing is carried out in a mixer, i.e. a mixer into which the first and second sources of carbonaceous material are introduced. However, as discussed above, the first and second sources in Quanci are mixed to from a single feedstock of carbonaceous materials (paragraphs [0051]-[0053]). Thus, it is understood that the first and second materials are necessarily introduced into a mixer in which they are mixed.
In the unlikely alternative, the fact that Quanci teaches mixing the first and second sources of carbonaceous materials would strongly suggest to one of ordinary skill in the art that the first and second sources should be introduced into a mixer for the purposes of actually achieving the mixing thereof.
In the unlikely event that the first and second sources were not already introduced into a mixer in Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by introducing the first and second sources of carbonaceous material into a mixer and mixing said sources in said mixer, in order to obtain a method wherein the mixing desired by Quanci is actually achievable.
Quanci teaches that the composition of the single feedstock of carbonaceous materials (multi-modal blend/bed) has a significant impact on the quality of coke which will be produced therefrom (Figures 17, 18, 20, and 21, paragraphs [0083]-[0097]). For example, Quanci teaches that higher density coke oven charges result in higher CSR (Coke Strength after Reaction) (Paragraph [0083]), and that coking charges having higher levels of breeze (which is understood to be fine coke particles, and which is used as the second feedstock source in many embodiments of Quanci) results in coke having a lower CSR (Paragraphs [0084] and [0085]), but that using finely milled breeze as the second source of carbonaceous material to form a single feedstock of carbonaceous materials (a multi-modal blend/bed) can increase the density of the single feedstock (multi-modal blend/bed) thus offsetting the reduction in CSR caused by the addition of said breeze (Figures 17 and 18, paragraph [0085] and [0087]). Quanci further teaches that the content of breeze (which is used as the second feedstock source in many embodiments of Quanci) has an effect on the stability of coke formed from the single feedstock of carbonaceous materials (multi-modal blend/bed), wherein the addition of breeze in a certain amount can have a positive effect on stability (Figures 20 and 21, paragraphs [0090]-[0091]). Quanci teaches that in embodiments of thereof “a bed of coke derived from a multi-modal bed of coking material exhibited a CSR level that exceeded a CSR level that is not less than a CSR level of a bed of coke formed by processing a non-multi-modal bed of material,” (paragraph [0093]). The forgoing disclosures by Quanci indicate that the method thereof implicitly comprises steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [i.e. by analyzing its density and breeze content, the breeze content being the content of the second source of carbonaceous material]; after said analyzing, customizing said single feedstock into a predetermined material composition [i.e. by adjusting the breeze content and density of the feedstock such that the feedstock has density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze]; and pyrolyzing said customized single feedstock in a pyrolyzer (i.e. a coke oven) to produce coke material.
In the alternative, the forgoing disclosures by Quanci would at least suggest such method steps to one of ordinary skill in the art as being means of achieving a coke wherein the CSR is not reduced by the introduction of breeze into the feedstock.
If it were not already the case, in base Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by including therein steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [e.g. by analyzing its density and breeze content, the breeze content being the content of the second source of carbonaceous material]; after said analyzing, customizing said single feedstock into a predetermined material composition [e.g. by adjusting the breeze content and density of the feedstock such that the feedstock has density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material]; and pyrolyzing said customized single feedstock in a pyrolyzer (i.e. a coke oven) to produce coke material, in order to obtain a method of yielding a coke from the single feedstock (multi-modal blend/bed), wherein said coke has a CSR that is not reduced by the introduction of breeze into the feedstock, as is desired by Quanci.	Quanci does not explicitly teach that the coke material produced in the method has at least a 600 psi crushing strength.
However, Quanci clearly indicates that higher coke strength is desirable (paragraphs [0004], [0015], [0085], [0093]). Furthermore, as is apparent from the discussion above, Quanci’s method is comprises (or at least suggests) steps intended to create a coke having a high coke strength  (paragraphs [0085] and [0093], see above discussion). Therefore, a person having ordinary skill in the art would have a reasonable expectation that the method of Quanci could be successfully applied to form a coke having a particular desired strength, e.g. a desired crushing strength. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by optimizing the method thereof so as to produce a coke having a particular desired strength, e.g. a crushing strength of at least 600 psi, in order to apply the method of Quanci to the production of a particular desired coke with predictable success.
Quanci is silent to a step of determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output.
However, such a step amounts merely to a step of double checking the composition yielded by the customizing step to ensure that it matches the desired predetermined composition, i.e. the desired density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material. From the discussion above, it is understood that said predetermined composition (i.e. the desired density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material) correspond to a desired predetermined pyrolyzation output, i.e. a coke having a CSR that is not reduced by the introduction of breeze into the feedstock.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by adding a step of double checking the composition yielded by the customizing step to ensure that it matches the desired predetermined composition, i.e. a step of determining if further customizing of the single feedstock of carbonaceous material is needed to produce the predetermined composition that corresponds to a predetermined desired pyrolyzation output (a coke having a CSR that is not reduced by the introduction of breeze into the feedstock), in order to ensure that said desired pyrolyzation output will actually be achieved prior to pyrolyzing the single feedstock of carbonaceous material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772